DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The following corrective action is taken:
The claims, filed 03/03/2020, are renumbered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on a telephone interview with Ying-Hua Sun, Registration No. 76,149 on 04/26/2022.

The application has been amended as follows:
IN THE CLAIMS:

	Claims 1-7 and 22-29, and 33-44 are renumbered as claims 64-90.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating sialorrhea comprising administering a compound of formula (2).
The closest prior art found, Merello teaches a method of treating sialorrhea by intra-orally administering an anti-cholinergic agent (see claim 1, paragraphs 0002, 0063).  Merello teaches such agents can be administered at a dosage of 0.01 to 100 mg and present at an amount of 1%, which can be administered to adult and pediatric patients (claim 21, see Fig. 2, see Ex. 1, paragraph 0064).  Merello teaches that administration may be used on a regular schedule once, twice, three times or more per day (e.g., between and after meals to allow normal saliva production during eating times) or on an occasional "as needed" basis (paragraph 0065).  Merello teaches formulating a film comprising ethanol in an amount of 17% that is then dried (i.e. anhydrous) (Example 4).  Merello teaches that the composition can also be in the dosage form of a candy or gum (claim 5), and in intra-oral compositions that are dissolvable (paragraphs 0028, 0049).
However, Merello does not teach or suggest the use of soft anti-cholinergic esters such as a compound of formula (2) for the treatment of sialorrhea.
Thus, there would be no reason one skilled in the art at the time the invention was made would treat sialorrhea comprising administering a compound of formula (2) based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 45-90 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629